This application having been previously considered and granted by the Court, and the Court having reconsidered the matter as part of defendant’s petition for certification,
*638And the Court having determined that its grant of defendant’s motion was improvident,
And good cause appearing;
IT IS ORDERED that the October 5, 2006, Order granting defendant’s pro se motion to expand the record is vacated, without prejudice to a renewal of the application as part of an appropriate petition for post-conviction relief pursuant to Rule 3:22. See also, the Court’s Order denying certification in C-563-06.